
	
		II
		111th CONGRESS
		2d Session
		S. 3131
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 17, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to
		  conduct a special resource study to evaluate resources in the Hudson River
		  Valley in the State of New York to determine the suitability and feasibility of
		  establishing the site as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hudson River Valley Special Resource
			 Study Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(2)Study areaThe term study area—
				(A)means the portion of the Hudson River that
			 flows from Rodgers Island at Fort Edward to the southern-most boundary of
			 Westchester County, New York; and
				(B)includes any relevant sites and landscapes
			 within the counties in New York that abut the area described in subparagraph
			 (A).
				3.FindingsCongress finds as follows:
			(1)The Hudson River Valley possesses important
			 and unique cultural, historical, natural, recreational and scenic resources
			 that have been central to the development and sustainment of our Nation.
			(2)The Hudson River Valley encompasses a rich
			 array of sensitive natural resources ranging from the River itself and its vast
			 estuarine district, to its wetlands, refuges, parks, forests, farmlands,
			 preserves, cliffs, mountains, and valleys.
			(3)The Hudson River and its tributaries are
			 home to a number of rare and threatened animal species, habitats, and
			 plants.
			(4)The Hudson River Valley is home to myriad
			 biking, heritage, pedestrian and scenic trail systems on the eastern and
			 western sides of the River that are now connected by the Walkway Over the
			 Hudson bridge, which has been designated as a National Recreation Trail.
			(5)Throughout history, the Hudson River Valley
			 has played a central role in the development of our nation, starting from the
			 vibrant Native American communities that first inhabited the land, to Henry
			 Hudson’s voyage up the river later named for him in the vessel Half Moon in
			 1609 and later with the American Revolution, the debate on our Constitution,
			 the first successful steamboat voyage by Robert Fulton in 1807, the Industrial
			 Revolution, and the modern labor and environmental movements.
			(6)The Hudson River Valley gave birth to
			 important movements in American art, architecture and literature through the
			 work of Andrew Jackson Downing, Alexander Jackson Davis, Thomas Cole, Frederick
			 Church and their associates from the Hudson River School of Art, as well as
			 through authors such as Washington Irving, James Fenimore Cooper, William
			 Cullen Bryant, Susan and Anna Warner, and John Burroughs.
			(7)The depictions and descriptions of the
			 Hudson River Valley’s renowned scenery and natural resources played a central
			 role in the recognition of the value of the landscape and the development of an
			 American esthetic and environmental ideal.
			(8)A 1996 National Park Service study called
			 the Hudson River Valley the landscape that defined
			 America..
			(9)The Hudson River Valley has been the
			 subject of multiple State and Federal inventories, studies, and plans that
			 should greatly assist a National Park Service special resource study.
			4.Authorization of study
			(a)In generalAs soon as funds are made available for
			 this purpose, the Secretary shall complete a study of the Hudson River Valley
			 in the State of New York to evaluate—
				(1)the national significance of the area;
			 and
				(2)the suitability and feasibility of
			 designating the area as a unit of the National Park System.
				(b)Study guidelinesIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)use the criteria for the study of areas for
			 potential inclusion in the National Park System included in section 8 of Public
			 Law 91–383, as amended by section 303 of the National Parks Omnibus Management
			 Act of 1998 (Public Law 105–391; 112 Stat. 3501); and
				(2)closely examine park unit models, in
			 particular national river and recreation areas, as well as other landscape
			 protection models, that—
					(A)encompass large areas of non-Federal lands
			 within their designated boundaries;
					(B)foster public and private collaborative
			 arrangements for achieving National Park Service objectives; and
					(C)protect and respect the rights of private
			 land owners.
					5.ReportNot later than 24 months after the date that
			 funds are first made available for this purpose, the Secretary shall submit to
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Natural Resources of the House of Representatives a report on the findings,
			 conclusions, and recommendations of the study authorized by this Act.
		
